NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0063n.06

                                           No. 20-4002

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                                             Feb 01, 2021
UNITED STATES OF AMERICA,                           )
                                                                         DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,
                                                    )
                                                    )       ON APPEAL FROM THE UNITED
v.
                                                    )       STATES DISTRICT COURT FOR
                                                    )       THE NORTHERN DISTRICT OF
LAWRENCE L. WHITED,
                                                    )       OHIO
       Defendant-Appellant.                         )
                                                    )


       BEFORE: CLAY, McKEAGUE, and MURPHY, Circuit Judges.

       MURPHY, Circuit Judge. After contracting COVID-19, Lawrence Whited moved for

compassionate release from his significant prison sentence. See 18 U.S.C. § 3582(c)(1)(A). The

district court denied his motion on the ground that Whited remained a danger to the community.

But its reasoning is now outdated in light of our recent caselaw interpreting the compassionate-

release statute. See United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021); United States v.

Jones, 980 F.3d 1098, 1108 (6th Cir. 2020). We thus vacate the court’s decision and remand so

that it can reassess Whited’s motion under the current standards.

       In 2018, Whited pleaded guilty to conspiring to distribute cocaine in violation of 21 U.S.C.

§§ 841 and 846, and to possessing a firearm in furtherance of a drug-trafficking crime in violation

of 18 U.S.C. § 924(c). The district court sentenced Whited to 106 months in prison.
No. 20-4002, United States v. Whited


       About a year and a half later, Whited filed two motions for compassionate release. He

noted that he had contracted COVID-19, described his other health problems, and asserted that he

had been an upstanding inmate.         The district court denied his motions in a short order:

“Defendant’s Motions for Compassionate Release are DENIED for failure to demonstrate that he

is not a danger to the community given the nature of his conviction of drug trafficking with a

firearm.” We review this decision for an abuse of discretion, which occurs when the court commits

a legal error. United States v. Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020).

       A district court may grant a defendant’s compassionate-release motion if the relief is

supported by “extraordinary and compelling reasons,” “is consistent with applicable policy

statements issued by the Sentencing Commission,” and is justified under the sentencing factors in

18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A); Ruffin, 978 F.3d at 1004–05. The Sentencing

Commission’s only policy statement about compassionate release adds an additional requirement:

that the defendant not be “a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).

       Here, the district court denied relief on the sole ground that Whited failed to prove that he

was not a danger to the community, so its decision appears to rest exclusively on § 1B1.13(2).

After the court’s decision, however, we held that this policy statement is not “applicable” to

defendant-filed motions within the meaning of § 3582(c)(1)(A) because the policy statement

indicates that it applies only to compassionate-release motions filed by the Director of the Bureau

of Prisons. Elias, 984 F.3d at 519; Jones, 980 F.3d at 1108–11. The district court’s denial thus

appears to be “based on a purely legal mistake”: that Whited needed to meet § 1B1.13’s

requirements. Ruffin, 978 F.3d at 1005 (citation omitted). Jones and Elias now make clear that

Whited did not need to do so.



                                                 2
No. 20-4002, United States v. Whited


       That Whited need not satisfy § 1B1.13 does not, of course, mean that he is entitled to

compassionate release. He still must establish that extraordinary and compelling circumstances

exist and that the sentencing factors in § 3553(a) otherwise justify relief. See Elias, 984 F.3d at

519. The district court should be given the initial opportunity to consider whether Whited can

meet these separate compassionate-release requirements. Cf. United States v. Hampton, __ F.3d

__, 2021 WL 164831, at *3 (6th Cir. Jan. 19, 2021). We thus vacate its order denying Whited’s

motion and remand for proceedings consistent with our current precedent.




                                                3